DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 01/06/2022.


Status of Claims


Claim 14 has been cancelled. 
Claims 1, 7, and 13 have been amended. 
Claims 1, 5, 7, 10, and 12-13 are now pending.


Response to Arguments

Applicant's arguments filed on 01/06/2022 regarding the 35 U.S.C. 101 rejection of claims have been fully considered. The Applicant argues (1) the claims as amended are not directed to an abstract idea, (2), the claimed subject matter includes limitations that represent integration of abstract idea into a practical application because an additional element reflects an improvement in the functioning of a computer or an improvement to other technology or technical field and (3) claims recite additional elements that amount to significantly more than the judicial exception (pages 9-12).
The Examiner respectfully disagrees with all arguments. As per argument (1), the Examiner maintains that claims 1, 5, 7, 10, and 12-13 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing interactions between 
As per arguments (2) and (3), the Examiner maintains that the additional elements recited in the amended claims do not integrate the abstract idea into a practical application nor amount to significantly more because the additional elements are the computing and display devices that are used to facilitate the abstract idea of matching markers to assessments on a computing platform. The new additional elements of a user interface device, user interface adapter, a bus, a monitor, a printer, a transmitter, and a display adapter embodied as the output device are considered computing an display devices that enable the abstract idea of evaluation of marker candidates, matching of markers to assessments, and scoring of assessment to be performed on a computer. These additional elements themselves do not improve the functioning of the computer itself or another technology. The Applicant’s specification lack details on such improvements. As per MPEP 2106.05(a), if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  A platform that uses computer components to provide a combination of services (e.g. user interfaces, digital assessments, etc.) does not inherently improve the 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7, 10, and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention, “Method and System for Marker Community to Access Aggregated Marking Technologies”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing interactions between people), without significantly more. The claims do not include additional elements that are sufficient to 
Step 1:  Claims 1, 5, 7, 10, and 12-13 are directed to a statutory category, namely a process (claims 1 and 5), a machine (claims 7, 10, and 12), and a manufacture (claim 13).
Step 2A (1):  Independent claims 1, 7, and 13 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. managing interactions between people), based on the following claim limitations: “support one or more business services involved in marking of one or more assessments, wherein one or more services comprise a selection of markers, receiving assessments, generating assessments, registration of a plurality of markers and publishing a result of the assessment, wherein the plurality of markers include one or more private markers belonging to an institution or one or more markers of a shared community available to all institutions, provide an ability for the institution to analyze separate requests from the one or more markers to evaluate a specific assessment aligned with their skill; receiving one or more assessments of one or more candidates for evaluation including pen-paper based assessment, an online assessment, case studies, optical response sheets, and a recorded multimedia; generating a representation of each received one or more assessments of the one or more candidates; registering the plurality of markers for conducting evaluation of one of the generated representation, wherein while registering, obtains credentials associated with each marker, wherein adding competencies, certifications, education qualifications to marker profile at any point of time after registering, identify one or more markers requiring improvement in skill set, enabling marker signup, and enabling marker booking from a shared pool of the plurality of markers; selecting at least one marker from the registered plurality of markers based on a predefined set of parameter including education qualifications, previous experience and appreciations, quality of work delivered by the marker in previous evaluation for selecting the at least one marker, and a result of the evaluation of markers aligning to the predefined set of parameters before assigning the one or more assessments to the at least one marker, obtain user input pertaining to the selection of the at least one marker; assigning the generated representation of each assessment with the selected at least one marker for evaluation; publishing a result of assessment of each shared representation of each assessment, receiving a request from the plurality of markers to evaluate a specific assessment, wherein the specific assessment matches with the profile of the plurality of markers; wherein facilitates configuring multiple payment options as remunerations to the one or more markers in form of tokens or credit points or money in currency of the marker’s geography, wherein a plurality of rules determine an quantity of tokens or the credit points or the money, wherein the plurality of rules are created based on parameters such as a marker performance, a marker domain subject expertise level, an experience of the marker, a scale of assessment, a type of assessment, and a complexity of subject or domain or the assessment ”. These claims describes a process of evaluating marker candidates (i.e. people), facilitating the matching (i.e. interaction) of platform owners (i.e. businesses) and markers (i.e. employees/contractors) for the purpose of scoring assessments (i.e. task/job). Dependent claims 5, 10, and 12 include limitations on how the markers provide updated profile information and raise requests for assessments. These limitations, under 
Step 2A (2):  This judicial exception is not integrated into a practical application. In particular, claims 1, 7, and 13 recite additional elements of a processor, a platform, user interfaces for selecting markers, receiving assessments, generating digital representations, registration of a plurality of markers, a receiving module, a digital representation module, generating a digital representation of each received one or more assessments, a registration module, platform configuration arrangements of enterprise model and shared community model,  a selection module, a user interface device, wherein a user interface adapter connects the user interface device to a bus; assigning/assignment module, assessment displayed on the platform in an output device including one of a monitor, a printer, a transmitter, wherein a display adapter connects the bus to a display device embodied as the output device (claims 1, 7, & 13), a system comprising a memory,  a processor communicatively coupled with the memory, a publishing module (claim 7), and a non-transitory computer medium storing one or more instructions (claim 13). These additional elements do not integrate the abstract idea into 
Step 2B:  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 7 and 13 recite additional elements as stated above. Based on the Applicant’s specification, the processor is a CPU [0040]; a platform is an interface to the institutions (i.e. businesses) [0017]; the user interface provides a plurality of inputs and can include a web interface, a graphical user interface, and the like [0016]; the plurality of modules are software included in the processor for performing various functions ([0015] and [0035]); platform configuration arrangements are interpreted as software; memory includes RAM and ROM [0040]; user interface devices include a keyboard, mouse, speaker, microphone, and/or other user interface devices such as a touch screen device [0041]; a user interface 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624